Citation Nr: 0116825	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension.  

2.  Entitlement to service connection for hearing loss of the 
right ear.  

3.  The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from November 1968 to 
November 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claim seeking 
entitlement to service connection for tinnitus, hearing loss, 
and a heart condition/hypertension, but granted service 
connection for PTSD, and assigned an initial 30 percent 
rating.  By a March 2001 rating decision, the RO granted 
service connection for tinnitus and hearing loss of the left 
ear.  Accordingly, those issues are no longer in appellate 
status.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran incurred acoustic trauma in service which 
resulted in hearing loss of the right ear.

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
PTSD has been productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

4.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
PTSD has not been productive of occupational and social 
impairment with deficiencies in most areas such as work and 
family relations, judgment, thinking or mood due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss of the right ear is due to 
acoustic trauma incurred in service. 38 U.S.C.A. §§ 1110, 
5107 (West 1991) 38 C.F.R. § § 3.303, 3.385 (2000).

2.  The criteria for the assignment of a 50 percent schedular 
evaluation for PTSD have been met for the entire rating 
period. 38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD-214 showed that he served with an artillery 
unit.

In the veteran's April 1999 claim, he asserted that he was 
exposed to heavy artillery gunfire while in Vietnam, as his 
MOS was artillery.  

Dr. J. W. wrote a letter dated May 1999.  He wrote that on 
and off for the last 28 years, the veteran had had 
intermittent depression, but had not sought any assistance 
from VA because of prior service related bad experiences.  He 
opined that the veteran was suffering from PTSD and that it 
had affected him in the form of depression, and the inability 
to handle much of life's normal stresses, and that it 
currently prevented him from working due to job related 
stress.  He opined that this was compounded by the veteran's 
chronic low back pain.  He wrote that if the veteran had not 
suffered the stresses that he had in Vietnam, that his 
ability to handle stress, stop smoking, and maintain a 
livelihood and work relationship would have been immensely 
better.  

The veteran underwent a VA examination for PTSD in May 2000.  
The veteran reported that he was a tool foreman from 1972 
through 1979, and that from 1981 through 1985 was self-
employed driving trucks.  He stated that from 1985 through 
1997 he was a driver at GI Express, and from 1997 through 
1998 was a driver for Country General.  He reported that he 
was not working as he had continued back problems.  He 
reported that he was not engaged in any social events.  He 
stated that he stopped hunting, and stayed home most of the 
time.  He reported no hobbies, and very limited contact with 
his family as well.  

The veteran reported a lot of difficulty sleeping.  He stated 
that because of his back problem, he was not able to hold a 
job.  Examination showed that the veteran was appropriately 
dressed and groomed, and maintained good eye contact.  He was 
clear and coherent.  He was pleasant and cooperative, and 
able to express his feelings and thoughts about his Vietnam 
experience without any observed disorganization or 
fragmentation of memory and recall.  He had no abnormal 
impulses.  There was no indication of any obsessive or 
ritualistic behavior.  He denied any suicidal or homicidal 
ideation.  He had no indication of any hallucinations or 
delusions.  He was oriented to name, place, date, and to the 
present situation with adequate recall of remote and recent 
events and adequate attention and concentration.  He appeared 
to be of average intelligence and had no indication of any 
organic thought process.  His interaction and communication 
were appropriate to the situation, although at times, he 
seemed to be very anxious in relating the events that 
happened while in Vietnam.  His insight and judgment were 
intact.  

Diagnosis was PTSD, mild to moderate, recurrent, chronic; and 
alcohol dependence, continuous, chronic.  Under Axis II, the 
examiner wrote none at the present time, but that 
psychological testing might be necessary to determine any 
premorbid personality disorder.  The examiner commented that 
the veteran's current GAF was 60, and that in the past year, 
it had been 65.  

Under "discussion," the examiner wrote that the veteran's 
PTSD was mild to moderate, and had been a longstanding 
process which had directly affected his social and 
occupational functioning.  The examiner commented that the 
veteran had continued difficulty in maintaining reality 
testing, which could be a direct result of the influence of 
his thoughts and feelings of his being in Vietnam.  The 
examiner wrote that the veteran had not been seeking 
treatment for his PTSD, but that if he did, his social and 
occupational functioning would greatly improve in the future, 
and would allow him to control his drinking and lead to a 
decent lifestyle.  The examiner recommended that another 
evaluation be undertaken in the next year or two in order to 
reassess the severity of the PTSD symptomatology which might 
largely depend on his participation in a VA treatment program  

The veteran underwent a hearing evaluation by Dr. C. F. in 
August 2000.  The examiner commented that the veteran had 
bilateral moderate sensorineural hearing loss.  The veteran 
had readings of 40 decibels at 500 hertz, 45 decibels at 1000 
hertz, 30 decibels at 2000 hertz, and 45 decibels at 4000 
hertz.  

The veteran underwent a VA examination in February 2001.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
35
LEFT
30
25
25
30
53

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The examiner's impression was that the veteran had a 
bilateral sensorineural hearing loss, which was likely due to 
noise exposure.  The examiner commented that the veteran 
worked in artillery, and was exposed to noise of gunfire and 
helicopters.  




Analysis

Service connection for hearing loss of the right ear.

All relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2000).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.

It is clear that the veteran was exposed to acoustic trauma 
in service.  His DD-214 shows that he served in Vietnam in 
the Army with artillery units.  Also, the veteran has already 
been granted service connection for tinnitus and hearing loss 
of the left ear due to acoustic trauma in service.  

The question that must be resolved is whether the veteran 
actually has impaired hearing under 38 C.F.R. § 3.385.  There 
are three different criteria in 38 C.F.R. § 3.385, and if the 
veteran meets any one of those three criteria, he can be 
granted service connection.  At the veteran's February 2001 
VA examination, he did not meet one of the three criteria.  
He did not have auditory thresholds of 40 decibels or greater 
at any of the five measured frequencies (his highest 
thresholds were 35 at 3000 and 4000 hertz).  He did not have 
auditory thresholds of 26 decibels or greater for at least 
three of the five measured frequencies (although he had 
readings of 35 at 3000 and 4000 hertz, his next highest 
reading was only 25 at 2000 hertz).  Finally, he did not have 
speech recognition scores of less than 94 percent (his score 
was exactly 94 percent).  

Accordingly, applying the law strictly shows that the veteran 
does not meet the requirements for service connection.  
Although the veteran came very close to meeting the second 
and third criteria under 38 C.F.R. § 3.385, at his official 
February 2001 VA examination, he did not meet any of the 
requisite criteria.  However, at an "unofficial" non-VA 
examination in August 2000, the veteran met the first and 
second criteria under 38 C.F.R. § 3.385.  As the veteran had 
readings of 40 decibels at 500 hertz, 45 decibels at 1000 
hertz, 30 decibels at 2000 hertz, and 45 decibels at 4000 
hertz, he actually had several auditory thresholds of more 
than 40 decibels, and had four readings of more than 26 
decibels.  

Granting the veteran the benefit of the doubt in light of the 
"unofficial" examination readings, and the fact that the 
veteran's readings were so close to meeting the criteria 
under 38 C.F.R. § 3.385, it is determined that the veteran 
has impaired hearing under the provisions of 38 C.F.R. 
§ 3.385 (2000).  Therefore, the evidence supports the grant 
of entitlement to service connection for hearing loss of the 
right ear. 


The propriety of the initial 30 percent rating for PTSD.

The veteran claims that the initial 30 percent rating 
assigned for his service-connected PTSD was not proper.  The 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was examined by the VA in connection 
with his claims.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (to be codified at 38 U.S.C. § 5103A).  
The file shows that the RO has properly developed the 
evidence to the extent possible, and there is no further VA 
duty to assist him with his claim.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 30 percent rating assigned 
following the grant of service connection for PTSD.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claims.  The RO did consider all of the evidence following 
the grant of service connection so the veteran's claim is in 
appropriate appellate status.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2000).  As the veteran's claim was received in May 
1999, the regulations pertaining to rating psychiatric 
disabilities as revised effective from November 7, 1996 are 
for application in this case. The revised regulations are 
cited, in pertinent part, below:

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The veteran does not meet most of the criteria for a 50 
percent rating for PTSD.  For example, the evidence does not 
show flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking.  However, the examiner at the veteran's 
May 2000 VA examination did comment that the veteran's PTSD 
was mild to moderate, which directly affected his social and 
occupational functioning, and that the veteran had continued 
difficulty in maintaining reality testing.  Accordingly, 
pursuant to 38 U.S.C.A. § 5107 (b), the evidence shows that 
when the veteran is granted the benefit of the doubt, he 
meets the criteria for a 50 percent rating for PTSD.  

Regarding the criteria for a 70 percent rating, the veteran 
does not meet the majority of the criteria.  The veteran 
denied suicidal ideation at his May 2000 VA examination.  
Also, the examiner noted that there was no obsessive or 
ritualistic behavior, and that the veteran's interaction and 
communication were appropriate.  The examiner further noted 
that the veteran did not have abnormal impulses, was oriented 
to name, place, date, and the present situation, and did not 
have any indication of organic thought process.  

Regarding difficulty in adapting to stressful circumstances 
and inability to establish and maintain effective 
relationships, it is true that Dr. J. W. commented in May 
1999 that the veteran's PTSD affected his ability to handle 
much of life's normal stresses, and that it prevented him 
from working due to job related stresses.  Furthermore, at 
the veteran's May 2000 VA examination, the veteran commented 
that he did not engage in any social events, and the examiner 
commented that the veteran's PTSD had directly affected his 
social and occupational functioning.  However, the veteran 
reported at his May 2000 examination that the reason he was 
not working was because of back problems.  Also, the evidence 
shows that the veteran had worked steadily from the time he 
left Vietnam through 1998.  Thus, while there is some 
evidence showing difficulty in adapting to stressful 
circumstances and difficulty in establishing and maintaining 
effective relationships, on balance, the totality of the 
evidence is against a finding of a 70 percent rating for 
PTSD.

Based on the foregoing, the veteran's initial rating for his 
PTSD is increased to 50 percent, but no higher, for the 
entire period from the grant of service connection to the 
present.  38 C.F.R. § §4.7, 4.126, 4.130, Diagnostic Code 
9411 (2000).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization, or marked interference with 
employment.  There are no unusual manifestations regarding 
the veteran's disability.  

Certainly, the veteran's disability has consequences with 
regard to his employment, but the disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of 38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's PTSD.  The record is complete with records of 
prior medical history and rating decisions.  Therefore, the 
RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.


ORDER

Entitlement to service connection for hearing loss of the 
right ear is granted.  

Entitlement to an initial 50 percent evaluation for PTSD is 
granted for the entire rating period, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regarding the veteran's claim for service connection for a 
cardiovascular disability, to include hypertension, the 
veteran claims that his cardiovascular disorders are due to 
his smoking, which he started in service.  The veteran also 
claims that he was not able to stop smoking because of his 
service-connected PTSD.  

The General Counsel of VA has held that tobacco use does not 
constitute drug abuse and that secondary service connection 
can be granted for a disability due to nicotine dependence 
arising in service.  VAOPGCPREC 2-93 and VAOPGCPREC 19-97, 
respectively.  

Public Law No. 105-178, "Transportation Equity Act for the 
21st Century" (TEA 21), signed by the President on June 9, 
1998, amended 38 U.S.C.A. §§ 1110 and 1131 to preclude 
payment of VA compensation for disability resulting from a 
tobacco-related disease or injury that became manifest during 
a veteran's military service or to the requisite degree of 
disability during a presumptive period specified in 38 
U.S.C.A. § 1112 or 1116.  On July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" (IRS Reform Act), Public Law No. 105-
206, which struck out provisions of Public Law No. 105-178 
concerning the amendment to 38 U.S.C.A. §§ 1110 and 1131 and 
inserted a new section that prohibited service connection of 
a death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  The new section, 
codified at 38 U.S.C.A. § 1103, does not preclude 
establishment of service connection based upon a finding that 
a disease or injury became manifest or was aggravated during 
active service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 or 1116.  The changes made by Public 
Law No. 105-206 permit payment of compensation for tobacco-
related disabilities that are manifested or aggravated during 
service or are manifested to a compensable degree during any 
applicable presumptive period following service.

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2001) (66 
Fed. Reg. 18195 (2001) [hereinafter 38 C.F.R. § 3.300].  

38 C.F.R. § 3.300 provides, in pertinent part, "(a) For 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service."  38 
C.F.R. § 3.300.  However, service connection is not precluded 
where the disability or death resulted from a disease or 
injury that is otherwise shown to have been incurred or 
aggravated during service.  Id.  For purposes of this 
section, "otherwise shown" means that the disability or 
death can be service-connected on some basis other than the 
veteran's use of tobacco products during service.  Id.    

A review of the claims folder shows that the veteran has not 
been afforded a VA examination for his cardiovascular system.  
The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Accordingly, the 
veteran's claim should be remanded so that the examiner can 
comment on the etiology of any cardiovascular disorders that 
the veteran has.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is also 
required to assure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination and/or 
a statement of medical opinion must read 
the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's 
cardiovascular system that have not 
already been associated with the claims 
folder.  

3.  The veteran should be scheduled for a 
VA cardiovascular examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  Provide diagnoses of all 
cardiovascular disorders the veteran 
currently has.

b.  If the veteran has a 
cardiovascular disorder, state a 
medical opinion as to the time of 
onset of the disorder.  

c.  For all of the cardiovascular 
disorders identified in question 
(a), are such disorders related to 
the veteran's PTSD?

d.  For all of the cardiovascular 
disorders identified in question 
(a), are such disorders related to 
the veteran's smoking?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to all appropriate VBA Fast Letters, 
as well as any pertinent formal or 
informal guidance provided by the 
Department, including, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  The RO should readjudicate the 
veteran's claims for service connection 
for a cardiovascular disability, to 
include hypertension.  The RO should 
determine if there is a basis for service 
connection based on the veteran's smoking 
pursuant to 38 U.S.C.A. § 1103.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Nadine W. Benjamin
	Acting Member, Board of Veterans' Appeals



 



